Exhibit 10.75
FIFTH AMENDMENT TO
DYNEGY INC.
COMPREHENSIVE WELFARE BENEFITS PLAN
WHEREAS, Dynegy Inc. (“Dynegy”) and certain of its affiliates have previously
adopted the Dynegy Inc. Comprehensive Welfare Benefits Plan (the “Plan”) which
includes components that are “group health plans” for purposes of the protected
health information privacy rules enacted under the Health Insurance Portability
and Accountability Act of 1996 (the “Act”) and the regulations promulgated
thereunder (the “Regulations”); and
WHEREAS, Dynegy desires to amend the Plan with regard to certain privacy
requirements imposed under the Act and Regulations on behalf of itself and all
affiliates; and
WHEREAS, the Plan is a “hybrid entity,” as such term is defined in section
164.103 of the Regulations, which has designated those of its components that
constitute “health care components,” as such term is defined in section 164.103
of the Regulations, has documented such designation as required pursuant to
section 164.105(c)(1) of the Regulations and has established adequate separation
between such health care components and the non-health care components as
required by section 164.504 of the Regulations such that the terms of this Plan
amendment shall only apply with respect to the designated health care components
of the Plan; and
WHEREAS, such designated health care components of the Plan consist of the
following (as such components are identified on Appendix B to the Plan
document): the Dynegy Inc. Group Medical Plan, the Dynegy Inc. Employee
Assistance Plan, the Dynegy Inc. Health Care Spending Account Program; the
Dynegy Inc. Health Care Spending Account Program for Employees Covered Under a
Collective Bargaining Agreement; and the medical benefits program of Medical and
Group Term Life Insurance Plan for Retirees and Surviving Spouses;
NOW, THEREFORE, the Plan shall be and hereby is amended as follows, effective as
hereinafter provided:
1. Effective as of April 14, 2003, Article XIV of the Plan is hereby amended in
its entirety to provide as follows:

 

 



--------------------------------------------------------------------------------



 



“ARTICLE XIV
RESTRICTIONS REGARDING
PROTECTED HEALTH INFORMATION
14.1 Purpose of Article. The purpose of this Article XIV is to cause the Plan to
comply with the Act and the Regulations. This Article is to be construed and
interpreted in accordance with such purposes. Terms used in this Article shall
have the meanings set forth in the Regulations. In the event of a conflict
between a Plan definition of a term and that provided in the Regulations, the
definition in the Regulations shall govern for purposes of this Article XIV.
14.2 Definitions. For purposes of this Article XIV, the following terms shall
have the following meanings:

  (A)  
Act: The Health Insurance Portability and Accountability Act of 1996.
    (B)  
Benefit Plans Committee: The Dynegy Inc. Benefit Plans Committee.
    (C)  
Business Associate: individual or entity, other than an employee of the
Employer, that provides services to the Plan, such as a third party
administrator, COBRA vendor or utilization review organization.
    (D)  
Contact Person: The person appointed to serve as contact person pursuant to
Section 14.8 and Article III of the Manual for purposes of complaints.
    (E)  
Health Component: Any of the health components of the Plan designated as such by
the Benefit Plans Committee consisting of: the Dynegy Inc. Group Medical Plan;
the Dynegy Inc. Employee Assistance Plan; the Dynegy Inc. Health Care Spending
Account Program; the Dynegy Inc. Health Care Spending Account Program for
Employees Covered Under a Collective Bargaining Agreement; the medical benefits
program of Medical and Group Term Life Insurance Plan for Retirees and Surviving
Spouses; and any health maintenance organization offered as a benefit
alternative under the Plan.
    (F)  
Manual: The Dynegy Inc. Comprehensive Welfare Benefits Plan Protected Health
Information Policies and Procedures.

 

-2-



--------------------------------------------------------------------------------



 



  (G)  
Non-Health Components: Components of the Plan other than the Health Components.
    (H)  
PHI: Individually identifiable health information which is protected pursuant to
the Act and the Regulations.
    (H)  
Privacy Officer: The individual or entity appointed to serve as the Plan’s
Privacy Officer pursuant to Section 14.7 and Article III of the Manual.
    (I)  
Regulations: The regulations promulgated pursuant to the Act at 45 C.F.R. Parts
160 and 164, Subpart E and, effective as of April 20, 2005, Subpart C.
    (J)  
Security Officer: Effective as of April 20, 2005, the individual or entity
appointed to serve as the Plan’s Security Officer pursuant to Section 14.10.
    (K)  
SHI: Information that summarizes the claims history, claims expense or type of
claims experienced by covered persons under the Plan as such term is described
in Section 164.504 of the Regulations.

14.3 Provision of Information to the Employer Pursuant to Authorization. A
Health Component may at any time disclose to and the Employer may receive from a
Health Component PHI if such disclosure and use is pursuant to and in accordance
with a valid authorization from the individual who is the subject of such
information.
14.4 Provision of Summary Health Information to Employer. The Employer may
receive from a Health Component and use PHI if the information consists solely
of SHI and only if the Employer certifies to the fiduciaries of the Plan that
the information is being requested for one or more of the following:

  (A)  
For the purpose of enabling the Employer to obtain premium bids from health
insurers for providing health insurance coverage under the Health Component;
    (B)  
For purposes of determining whether and, if so, how to modify or amend the
Health Component; or
    (C)  
For purposes of determining whether and, if so, how to terminate the Health
Component, in whole or in part.

 

-3-



--------------------------------------------------------------------------------



 



14.5 General Provision of Health Information to Employer. The Employer may
receive from a Health Component and use PHI if (i) the Employer certifies in
writing to the Plan’s fiduciaries that the Plan incorporates the restrictive
provisions described in items (A) through (L) below with respect to its Health
Components and the separation requirements described in Section 14.6 below and
(ii) the Employer agrees to comply with the following restrictions and
requirements regarding the PHI which is provided by a Health Component to the
Employer:

  (A)  
The Employer will not use or further disclose the information other than as
permitted or required by the Plan documents or as required by law or the
Regulations as set forth in the Manual;
    (B)  
The Employer will ensure that any agents, including a subcontractor, to whom it
provides PHI received from a Health Component agree to the same restriction and
conditions that apply to the Employer with respect to such information;
    (C)  
The Employer will not use or disclose the information for employment-related
actions and decisions or in connection with any other benefit or employee
benefit plan of the Employer;
    (D)  
The Employer will report to the Plan any use or disclosure of the information
that is inconsistent with the uses or disclosures provided for of which it
becomes aware;
    (E)  
The Employer will make PHI available to Participants in accordance with Section
164.524 of the Regulations as set forth in the Manual;
    (F)  
The Employer will provide Participants with the right to amend their PHI and
will incorporate any amendments to PHI in accordance with Section 164.526 of the
Regulations as set forth in the Manual;
    (G)  
The Employer will provide to Participants an accounting of disclosures of their
PHI for reasons other than treatment, payment or health’ care operations or
pursuant to an authorization in accordance with Section 164.528 of the
Regulations as set forth in the Manual;

 

-4-



--------------------------------------------------------------------------------



 



  (H)  
The Employer will make its internal practices, books and records relating to the
use and disclosure of PHI received from a Health Component available to the
Secretary of Health and Human Services for purposes of determining compliance by
the Health Component with the Regulations;
    (I)  
If feasible, the Employer will return or destroy all PHI received from a Health
Component that the Employer still maintains in any form and retain no copies of
such information when no longer needed for the purpose for which disclosure was
made or if such return or destruction is not feasible, the Employer will limit
further uses and disclosures to those purposes that make the return or
destruction of the information infeasible;
    (J)  
The Employer will ensure the adequate separation required pursuant to
Section 14.6 below;
    (K)  
Effective as of April 20, 2005, the Employer will implement administrative,
physical, and technical safeguards that reasonably and appropriately protect the
confidentiality, integrity, and availability of the electronic PHI that it
creates, receives, maintains or transmits on behalf of the Plan (except with
respect to enrollment and disenrollment information, SHI and PHI disclosed
pursuant to an authorization under Section 164.508 of the Regulations) and shall
ensure that any agents (including subcontractors) to whom it provides such
electronic PHI agree to implement reasonable and appropriate security measures
to protect such information; and
    (L)  
Effective as of April 20, 2005, the Employer will report to the Plan any
security incident of which it becomes aware.

14.6 Adequate Separation. At all times, there shall be adequate separation
between (i) the Health Components and the Employer and (ii) the Health
Components and the Non-Health Components in accordance with the requirements
imposed pursuant to Section 164.504(f)(2)(iii) and Section 164.105(a)(2)(ii) of
the Regulations. In order to comply with such adequate separation requirements:

  (A)  
The only employees, classes of employees or other persons under the control of
the Employer to be given access to PHI disclosed to the Employer or who receive
PHI relating to treatment, payment under, health care operations of, or other
matters pertaining to a Health Component in the ordinary course of business are
those identified in new Appendix C to the Plan, a copy of which is attached
hereto. Appendix C to the Plan may be revised and updated at the direction of
the Privacy Officer. Effective as of April 20, 2005, the Employer will ensure
that the provisions of this Section 14.5 are supported by reasonable and
appropriate security measures to the extent that the designees have access to
electronic PHI.

 

-5-



--------------------------------------------------------------------------------



 



  (B)  
The access to and use by the Employer and the other individuals and entities
described in item (A) above is restricted to (i) the Plan sponsor functions with
respect to which the Firm is entitled to receive SHI pursuant to Section 14.4
above, (ii) uses and disclosures described in an authorization by a Plan
Participant, (iii) uses and disclosures that are described to Plan Participants
in the Plan’s notice of privacy practices and (iv) the Health Component
administration functions that the Employer performs in connection with the
operation and administration of the Health Component consisting of:

(i) Any of the following activities of the Health Component:

  (1)  
conducting quality assessment and improvement activities (provided that the
obtaining of generalizable knowledge is not the primary purpose of any studies
resulting from such activities) and related functions that do not include
medical treatment;
    (2)  
evaluating health plan performance;
    (3)  
underwriting, premium rating, and other activities relating to the creation,
renewal or replacement of a contract of health insurance or health benefits, and
ceding, securing, or placing a contract for reinsurance of risk relating to
claims for health care (including stop-loss insurance and excess of loss
insurance), provided that the requirements of Section 164.514 of the Regulations
are met, if applicable;

 

-6-



--------------------------------------------------------------------------------



 



  (4)  
conducting or arranging for medical review, legal services, and auditing
functions, including fraud and abuse detection and compliance programs;
    (5)  
business planning and development, such as conducting cost-management and
planning-related analyses related to managing and operating the Health
Component, including development or improvement of methods of payment or
coverage policies; and
    (6)  
business management and general administrative activities of the Health
Component, including, but not limited to management activities relating to
implementation of and compliance with the requirements of the Act and the
Regulations; Health Component participant service activities, including the
provision of data analyses, provided that protected health information is not
disclosed unless such disclosure is permissible under the Act and the
Regulations; resolution of internal grievances; consistent with the applicable
requirements of Section 164.514 of the Regulations, creation of deidentified
health information.

(ii) Activities undertaken by the Health Component to obtain premiums or to
determine or fulfill its responsibility for coverage and provision of benefits
under the Health Component; or to obtain or provide reimbursement for the
provision of health care; and the following activities to the extent they relate
to the individual(s) to whom health care is provided by the Health Component:

  (1)  
determinations of eligibility or coverage (including coordination of benefits or
the determination of cost sharing amounts), and adjudication or subrogation of
health benefit claims;

 

-7-



--------------------------------------------------------------------------------



 



  (2)  
risk adjusting amounts due based on enrollee health status and demographic
characteristics;
    (3)  
billing, claims management, collection activities, obtaining payment under a
contract for reinsurance (including stop-loss insurance and excess of loss
insurance), and related health care data processing;
    (4)  
review of health care services with respect to medical necessity, coverage under
the Health Component, appropriateness of care, or justification of charges;
    (5)  
utilization review activities, including precertification and preauthorization
of services, concurrent and retrospective review of services; and
    (6)  
disclosure to consumer reporting agencies of any of the following protected
health information relating to collection of premiums or reimbursement; name and
address; date of birth; social security number; payment history; account number;
and name and address of the health care provider and/or the Health Component.

  (C)  
In the event that any person described in item (A) of this section fails to
comply with any of the requirements of this section or of section 14.5 above,
the noncompliance shall be reported to the Plan’s Privacy Officer in a report
describing the name of the noncompliant person and a summary of the details
regarding such person’s noncompliance. Upon receipt of such report, the Plan’s
Privacy Officer shall solicit a response from the person who has been reported
as noncompliant giving such person the opportunity to contest the charge of
noncompliance or to offer justification or other reasons why sanctions should
not be imposed with respect to the noncompliance. The Plan’s Privacy Officer
shall, after considering all details and facts and circumstances relating to an
alleged act of noncompliance for which sanctions may be imposed pursuant to this
item determine if a

 

-8-



--------------------------------------------------------------------------------



 



sanction should be imposed (which sanction may range from a warning that
subsequent acts of noncompliance may result in significant penalties to proposed
dismissal from employment or termination of contract, as applicable). Upon
determination of a sanction and if the sanction may be imposed under the
authority of the Plan’s Privacy Officer, the sanction shall be imposed. If the
sanction requires action of the Employer, the Plan’s Privacy Officer shall
confer with the appropriate executives of the Employer. If the Employer,
following consideration of a proposed sanction from the Plan’s Privacy Officer
for noncompliance with the requirements of sections 14.5 and 14.6 by a person or
entity, determines not to impose such sanction, the Employer shall advise the
Plan’s Privacy Officer. In such event, the Plan’s Privacy Officer must consider
and propose an alternative sanction for the noncompliant person or entity.
14.7 Privacy Officer. The Benefit Plans Committee shall appoint a Privacy
Officer for the Plan. The Benefit Plans Committee may remove the Plan’s then
existing Privacy Officer at any time upon written notice provided that the
Benefit Plans Committee has appointed a successor Privacy Officer to serve and
such successor Privacy Officer has consented to act as Privacy Officer for the
Plan. The Plan Privacy Officer shall have the responsibility to oversee all
ongoing activities related to the development, implementation, maintenance of,
and adherence to the Plan’s policies and procedures covering the privacy of, and
access to, personal health information in compliance with federal and state laws
and the Plan’s information privacy practices. The Plan Privacy Officer’s duties
and responsibilities focus upon the operation and administration of the Plan
(including activities conducted via the services of insurers, business
associates, such as third-party administrators, COBRA vendors and utilization
review organizations, and employees and agents of the Employer) and the
activities of the Employer regarding the Plan in its capacity as sponsor of the
Plan. In order to carry out such general powers, duties and responsibilities,
the Plan’s Privacy Officer shall have the following specific powers, duties and
responsibilities:

  (A)  
To develop and propose to the Plan fiduciaries a protected health information
policy for the Plan, which policy when adopted shall become the Privacy Policy.
    (B)  
To provide development guidance and assist in the identification,
implementation, and maintenance of information privacy policies and procedures
in coordination with management and administration, and legal counsel.

 

-9-



--------------------------------------------------------------------------------



 



  (C)  
To perform initial and periodic information privacy risk assessments and conduct
related ongoing compliance monitoring activities in coordination with
information privacy compliance and operational assessment functions.
    (D)  
To work with legal counsel and management, key departments, and committees to
ensure the Employer has and maintains appropriate privacy and confidentiality
consent, authorization forms, and information notices and materials reflecting
current organization and legal practices and requirements.
    (E)  
To oversee, direct, deliver or ensure delivery of initial and privacy training
and orientation to all individuals in the Employer’s workforce who may have
access to PHI in connection with the Plan.
    (F)  
To participate in the development, implementation, and ongoing compliance
monitoring of all trading partner and business associate agreements as a means
of ensuring that all privacy concerns, requirements, and responsibilities are
addressed.
    (G)  
To track and monitor access to PHI within the Employer in connection with the
operation and administration of the Plan and its sponsorship by the Employer.
    (H)  
To establish rules to determine when to allow qualified individuals to review or
receive a report on PHI privacy activity.
    (I)  
To work cooperatively with the Human Resources Department and other applicable
Employer offices/personnel in overseeing Plan Participants’ rights to inspect,
amend and restrict access to PHI when appropriate.
    (J)  
To establish and administer a process for receiving, documenting, tracking,
investigating and taking action on all complaints concerning privacy policies
and procedures in coordination and collaboration with other similar functions
and, when necessary, with legal counsel.
    (K)  
To ensure compliance with privacy practices and consistent application of
sanctions for failure to comply with Plan privacy policies for all individuals
in the Employer’s workforce.

 

-10-



--------------------------------------------------------------------------------



 



  (L)  
To initiate, facilitate and promote activities to foster information privacy
awareness within the Employer.
    (M)  
To review all system-related information security plans throughout the
Employer’s network to ensure alignment between security and privacy practices
and to act as a liaison to the information systems department.
    (N)  
To work with all Employer personnel and Business Associates to ensure full
coordination and cooperation under the Plan’s privacy policies and procedures
and legal requirements.
    (O)  
To maintain current knowledge of applicable federal and state privacy laws and
monitor advancements in information privacy technologies to ensure
organizational adaptation and compliance.

14.8 Contact Person. As provided in the Manual, the Benefit Plans Committee
shall appoint a Contact Person (which may be the same individual, office or
entity as is serving as the Privacy Officer). The Benefit Plans Committee may
remove the Plan’s then existing Contact Person at any time upon written notice
provided that if the Benefit Plans Committee has not appointed a successor
Contact Person to serve, the Privacy Officer shall serve as the Contact Person.
The Contact Person shall have the duties and responsibilities set forth in the
Manual.
14.9 Disciplinary Proceedings. The purpose of this Section 14.9 is to establish
appropriate disciplinary sanctions and proceedings with respect to failures to
comply with the privacy standards established by the Act and the Regulations or
the policies and procedures set forth in the Manual. Any complaint brought
pursuant to the Plan’s complaint procedure which involves an alleged failure to
comply with HIPAA, the Regulations, the terms of this Amendment or the Manual
shall be referred to the Privacy Officer for consideration as to disciplinary
sanctions and proceedings under this Section 14.9. Similarly, if the Privacy
Officer becomes aware of any other failure to comply with HIPAA, the
Regulations, the terms of this amendment or the Manual, the Privacy Officer
shall consider whether such matter is appropriate for disciplinary sanctions and
proceedings under this Section 14.9. If the complaint or other failure involves
the actions of a Business Associate, the appropriate disciplinary sanctions and
proceedings shall be conducted under the terms of the Business Associate
agreement. If the complaint or other failure involves the actions of the
individuals responsible for the administration of the Plan identified in
Section 14.6(A) the appropriate disciplinary sanctions and proceedings will be
conducted under Section 14.6(C). If the complaint or other failure involves the
actions of any other

 

-11-



--------------------------------------------------------------------------------



 



employee or any agent of the Employer, the appropriate disciplinary sanctions
and proceedings shall be conducted under this Section 14.9. In the case of
either an unresolved complaint or other failure described in Section 14.5(A),
the Privacy Officer shall solicit a response from the person or agent who has
been reported as noncompliant, giving the person or agent the opportunity to
contest the charge of noncompliance or to offer justification or other reasons
why disciplinary sanctions should not be imposed with respect to the
noncompliance. The Privacy Officer shall, after considering all details and
facts and circumstances relating to such an alleged act of noncompliance,
determine if a disciplinary sanction is warranted (which sanction may range from
a warning to dismissal from employment, or in the case of an agent, termination
of the agency agreement). Upon determination of a disciplinary sanction and if
the sanction may be imposed under the authority of the Privacy Officer, the
disciplinary sanction shall be imposed. If the disciplinary sanction requires
approval of the Employer, the Privacy Officer shall confer with the appropriate
managers of the Employer. If the Employer, following consideration of a
recommended disciplinary sanction from the Privacy Officer, determines not to
impose such disciplinary sanction, the Employer shall advise the Privacy
Officer. In such event, the Privacy Officer must consider and propose an
alternative disciplinary sanction for the noncompliant person or agent. The
Privacy Officer shall ensure that the imposed disciplinary sanction is
adequately communicated to the violator and is enforced. In the event that a
disciplinary sanction triggers any rights of appeal (for instance, under a
collective bargaining agreement), all such rights of appeal shall be available
to the violator. In the case of any such appeal proceedings, the identity of the
individual whose privacy rights were violated shall be removed to the extent
feasible.
14.10 Security Officer. Effective as of April 20, 2005, the Benefit Plans
Committee shall appoint a Security Officer for the Plan. The Benefit Plans
Committee may remove the Plan’s then existing Security Officer at any time upon
written notice provided that the Benefit Plans Committee has appointed a
successor Security Officer for the Plan. In general, the Security Officer shall
have the responsibility to oversee all ongoing activities related to the
development, implementation, maintenance of, and adherence to the Plan’s
policies and procedures covering the security of, and access to electronic
personal and protected health information in compliance with the federal and
state laws and the Plan’s information security practices. The Plan Security
Officer’s duties and responsibilities shall focus upon the operation and
administration of the Plan (including activities conducted via the services of
insurers, business associates, such as third-party administrators, COBRA vendors
and utilization review organizations, and employees and agents of the Employer)
and the activities of the Employer regarding the Plan in its capacity as sponsor
of the Plan. In order to carry out such general powers, duties and
responsibilities, the Plan’s security officer shall have such specific powers,
duties and responsibilities as may be specified from time to time by the
Employer or its designee.

 

-12-



--------------------------------------------------------------------------------



 



14.11 Implementation Authority. The Employer shall have the authority to enter
into and enforce on behalf of the Plan such contracts and agreements (including,
specifically, Business Associate agreements) as may be appropriate or necessary
to cause the Plan to satisfy its obligations under HIPAA and the Regulations.
14.12 Indemnification. The Employer shall indemnify and hold harmless each
employee of the Employer who is identified in Section 14.6(A) as a person who to
be given access to or receive PHI against any and all expenses and liabilities
arising’ out of such employee’s administrative functions or fiduciary
responsibilities in connection with violations of HIPAA and the Regulations,
including but not limited to, any expenses and liabilities that are caused by or
result from an act or omission constituting the negligence of such employee in
the performance of such functions or responsibilities, but excluding expenses
and liabilities arising out of such employee’s own gross negligence or willful
misconduct. Expenses against which such person shall be indemnified include, but
are not limited to, the amounts of any settlement, judgment, costs, counsel
fees, and related charges reasonably incurred in connection with a claim
asserted or a proceeding brought. This Section shall not, however, apply to, and
the Employer shall not indemnify against, any expense that was incurred without
the consent or approval of the Employer, unless such consent or approval has
been waived in writing by the Employer.”

 

-13-



--------------------------------------------------------------------------------



 



2. Effective as of January 1, 2006, Article V of the Dynegy Inc. Health Care
Spending Account Program, a Constituent Benefit Program under the Plan, is
hereby amended by adding new Section 5.7 to provide as follows:
“5.7 Grace Period For Program Benefits. Notwithstanding any provision of the
Program to the contrary, amounts remaining credited to a Program Participant’s
Health Care Spending Account at the close of a Program Year may be used to
reimburse Covered Health Care Expenses incurred during the period beginning
immediately after the close of such Program Year and ending two months and
fifteen days after the close of such Program Year (the “Grace Period”) under the
following conditions:
(a) Applicability. In order for an individual to be reimbursed for Covered
Health Care Expenses during a Grace Period from amounts credited to a Program
Participant’s Health Care Spending Account at the close of the Program Year to
which such Grace Period relates (“Prior Program Year Health Care Spending
Account Amounts”), such individual must be either (1) a Program Participant who
has a Participation Agreement in effect on the last day of the Program Year or
(2) a “qualified beneficiary” (as such term is defined under the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”)) who has COBRA
continuation coverage under the Program on the last day of the Program Year.
(b) No Cash-Out or Conversion. Prior Program Year Health Care Spending Account
Amounts may not be cashed out or converted to any other taxable or nontaxable
benefit.
(c) Reimbursement of Grace Period Expenses. Covered Health Care Expenses
incurred during a Grace Period and determined to be reimbursable by the Plan
Administrator will be reimbursed and charged first against any available Prior
Program Year Health Care Spending Account Amounts and then against any amounts
that are available to reimburse Covered Health Care Expenses incurred during the
current Program Year. All claims for reimbursement under the Program will be
paid in the order in which they are approved by the Plan Administrato. Once
paid, a claim will not be reprocessed or otherwise recharacterized so as to pay
it (or treat it as paid) from amounts attributable to a different Program Year.
(d) Run-Out Period and Forfeitures. Claims for reimbursement of Covered Health
Care Expenses incurred during a Program Year or its related Grace Period must be
submitted no later than the April 30 following the close of the Program Year in
order to be reimbursed from Prior Program Year Health Care Spending Account
Amounts. Any Prior Program Year Health Care Spending Account Amounts that remain
after all the reimbursements have been made for a Program Year and its related
Grace Period shall not be carried over to reimburse the Program Participant for
expenses incurred after the Grace Period ends. The Program Participant shall
forfeit all rights with respect to such amounts and shall be subject to the
Program’s provisions regarding forfeitures in Section 5.6.”

 

-14-



--------------------------------------------------------------------------------



 



3. Effective as of January 1, 2006, Article V of the Dynegy Inc. Dependent Care
Spending Account Program, a Constituent Benefit Program under the Plan, is
hereby amended by adding new Section 5.7 to provide as follows:
“5.7 Grace Period For Program Benefits. Notwithstanding any provision of the
Program to the contrary, amounts remaining credited to a Program Participant’s
Dependent Care Spending Account at the close of a Program Year may be used to
reimburse Covered Employment Related Expenses incurred during the period
beginning immediately after the close of such Program Year and ending two months
and fifteen days after the close of such Program Year (the “Grace Period”) under
the following conditions:
(a) Applicability. In order for an individual to be reimbursed for Covered
Employment Related Expenses during a Grace Period from amounts credited to a
Program Participant’s Dependent Care Spending Account at the close of the
Program Year to which such Grace Period relates (“Prior Program Year Dependent
Care Spending Account Amounts”), such individual must be a Program Participant
who has a Participation Agreement in effect on the last day of the Program Year.
(b) No Cash-Out or Conversion. Prior Program Year Dependent Care Spending
Account Amounts may not be cashed out or converted to any other taxable or
nontaxable benefit
(c) Reimbursement of Grace Period. Expenses-Covered Employment Related Expenses
incurred during a Grace Period and determined to be reimbursable by the Plan
Administrator will be reimbursed and charged first against any available Prior
Program Year Dependent Care Spending Account Amounts and then against any
amounts that are available to reimburse Covered Employment Related Expenses
incurred during the current Program Year. All claims for reimbursement under the
Program will be paid in the order in which they are approved by the Plan
Administrator. Once paid, a claim will not be reprocessed or otherwise
recharacterized so as to pay it (or treat it as paid) from amounts attributable
to a different Program Year.

 

-15-



--------------------------------------------------------------------------------



 



(d) Run-Out Period and Forfeitures. Claims for reimbursement of Covered
Employment Related Expenses incurred during a Program Year or its related Grace
Period must be submitted no later than the April 30 following the close of the
Program Year in order to be reimbursed from Prior Program Year Dependent Care
Spending Account Amounts. Any Prior Program Year Dependent Care Spending Account
Amounts that remain after all the reimbursements have been made for a Program
Year and its related Grace Period shall not be carried over to reimburse the
Program Participant for expenses incurred after the Grace Period ends. The
Program Participant shall forfeit all rights with respect to such amounts and
shall be subject to the Program’s provisions regarding forfeitures in
Section 5.6.”
4. Effective as of January 1, 2006, Article V of the Dynegy Inc. Health Care
Spending Account Program For Employees Covered Under A Collective Bargaining
Agreement, a Constituent Benefit Program under the Plan, is hereby amended by
adding new Section 5.7 to provide as follows:
“5.7 Grace Period For Program Benefits. Notwithstanding any provision of the
Program to the contrary, amounts remaining credited to a Program Participant’s
Health Care Spending Account at the close of a Program Year may be used to
reimburse Covered Health Care Expenses incurred during the period beginning
immediately after the close of such Program Year and ending two months and
fifteen days after the close of such Program Year (the “Grace Period”) under the
following conditions:
(a) Applicability. In order for an individual to be reimbursed for Covered
Health Care Expenses during a Grace Period from amounts credited to a Program
Participant’s Health Care Spending Account at the close of the Program Year to
which such Grace Period relates (“Prior Program Year Health Care Spending
Account Amounts”), such individual must be either (1) a Program Participant who
has a Participation Agreement in effect on the last day of the Program Year or
(2) a “qualified beneficiary” (as such term is defined under the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”)) who has COBRA
continuation coverage under the Program on the last day of the Program Year.

 

-16-



--------------------------------------------------------------------------------



 



(b) No Cash-Out or Conversion. Prior Program Year Health Care Spending Account
Amounts may not be cashed out or converted to any other taxable or nontaxable
benefit.
(c) Reimbursement of Grace Period Expenses. Covered Health Care Expenses
incurred during a Grace Period and determined to be reimbursable by the Plan
Administrator will be reimbursed and charged first against any available Prior
Program Year Health Care Spending Account Amounts and then against any amounts
that are available to reimburse Covered Health Care Expenses incurred during the
current Program Year. All claims for reimbursement under the Program will be
paid in the order in which they are approved by the Plan Administrator. Once
paid, a claim will not be reprocessed or otherwise recharacterized so as to pay
it (or treat it as paid) from amounts attributable to a different Program Year.
(d) Run-Out Period and Forfeitures. Claims for reimbursement of Covered Health
Care Expenses incurred during a Program Year or its related Grace Period must be
submitted no later than the April 30 following the close of the Program Year in
order to be reimbursed from Prior Program Year Health Care Spending Account
Amounts. Any Prior Program Year Health Care Spending Account Amounts that remain
after all the reimbursements have been made for a Program Year and its related
Grace Period shall not be carried over to reimburse the Program Participant for
expenses incurred after the Grace Period ends except as provided under
Section 5.6(b). The Program Participant shall forfeit all rights with respect to
such amounts and such amounts shall be applied as provided under
Section 5.6(b).”
5. Effective as of January 1, 2006, Article V of the Dynegy Inc. Dependent Care
Spending Account Program For Employees Covered Under A Collective Bargaining
Agreement, a Constituent Benefit Program under the Plan, is hereby amended by
adding new Section 5.7 to provide as follows:
“5.7 Grace Period For Program Benefits. Notwithstanding any provision of the
Program to the contrary, amounts remaining credited to a Program Participant’s
Dependent Care Spending Account at the close of a Program Year may be used to
reimburse Covered Employment Related Expenses incurred during the period
beginning immediately after the close of such Program Year and ending two months
and fifteen days after the close of such Program Year (the “Grace Period”) under
the following conditions:
(a) Applicability. In order for an individual to be reimbursed for Covered
Employment Related Expenses during a Grace Period from amounts credited to a
Program Participant’s Dependent Care Spending Account at the close of the
Program Year to which such Grace Period relates (“Prior Program Year Dependent
Care Spending Account Amounts”), such individual must be a Program Participant
who has a Participation Agreement in effect on the last day of the Program Year.

 

-17-



--------------------------------------------------------------------------------



 



(b) No Cash-Out or Conversion. Prior Program Year Dependent Care Spending
Account Amounts may not be cashed out or converted to any other taxable or
nontaxable benefit.
(c) Reimbursement of Grace Period Expenses. Covered Employment Related Expenses
incurred during a Grace Period and determined to be reimbursable by the Plan
Administrator will be reimbursed and charged first against any available Prior
Program Year Dependent Care Spending Account Amounts and then against any
amounts that are available to reimburse Covered Employment Related Expenses
incurred during the current Program Year. All claims for reimbursement under the
Program will be paid in the order in which they are approved by the Plan
Administrator. Once paid, a claim will not be reprocessed or otherwise
recharacterized so as to pay it (or treat it as paid) from amounts attributable
to a different Program Year.
(d) Run-Out Period and Forfeitures. Claims for reimbursement of Covered
Employment Related Expenses incurred during a Program Year or its related Grace
Period must be submitted no later than the April 30 following the close of the
Program Year in order to be reimbursed from Prior Program Year Dependent Care
Spending Account Amounts. Any Prior Program Year Dependent Care Spending Account
Amounts that remain after all the reimbursements have been made for a Program
Year and its related Grace Period shall not be carried over to reimburse the
Program Participant for expenses incurred after the Grace Period ends. The
Program Participant shall forfeit all rights with respect to such amounts and
shall be subject to the Program’s provisions regarding forfeitures in
Section 5.6.”
6. As amended hereby, the Plan is specifically ratified and reaffirmed.

 

-18-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned has caused this Fifth Amendment to the Plan
to be executed this 18th day of May 2006, to be effective as provided above.

            DYNEGY INC.
      By:   /s/ [ILLEGIBLE]         Title: Chairman, BPC  

 

-19-



--------------------------------------------------------------------------------



 



         

Appendix C
Dynegy Inc. Comprehensive Welfare Benefits Plan
Employees and Other Individuals to be Given Access to PHI

1.  
Individuals employed by or providing services to the division of the Employer’s
Human Resources Department that deals with the administration and processing of
benefit claims under the Health Components;
  2.  
The Benefit Plans Committee;
  3.  
The Privacy Officer;
  4.  
The Contact Person;
  5.  
Personnel in the Employer’s payroll and information systems departments who may
receive information as to whether an individual is enrolled in the Plan or has
disenrolled;
  6.  
Effective as of April 20, 2005, the Security Officer.

 

 